DETAILED ACTION

Remarks
This Office Action is in response to the application 16/597173 filed on 9 October 2019.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim(s) 15-20, the claim(s) recite a “system” comprising “a retrieving unit implemented by a processor,” “a computing unit implemented by the processor,” “a graph generator implemented by the processor,” and “a data stream generator implemented by the processor.” The term “processor” has various definitions in the computing arts, including that it can be software. Therefore, the claim(s) encompass software per se. As such, the claim(s) are not limited to statutory subject matter and are In order to overcome the software per se rejection(s), the Examiner recommends amending the claim(s) to recite a processor coupled to a memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S. Patent Application Publication No. 20070100875 A1, hereinafter referred to as Chi) in view of Horesh et al. (U.S. Patent Application Publication No. 20150220946 A1, hereinafter referred to as Horesh).
As to claim 1, Chi teaches a method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905,  system memory 1955, and communications interface(s) 1910) for generating content items, the method comprising:
obtaining a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
computing for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: they system computes the mean values and vectors for various time intervals t1 to t5);
calculating for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
generating a graph based on one or more entity-pairs, wherein each entity-pair of the one or more entity-pairs satisfies a first criterion (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600; Note: one blog referring to another blog, as taught by Chi, corresponds to the claimed “first criterion”); and
generating the content items based on the graph, wherein each content item in the content items corresponds to at least one of the one or more entity pairs (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720).
Chi does not appear to explicitly disclose generating a stream of content items.
However, Horesh teaches:
generating a stream of content items (see Horesh para. 0002: processing a stream of data items).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Horesh because it enables real time data analysis (see Horesh para. 0002).

As to claim 3, Chi as modified by Horesh teaches wherein the first parameter corresponds to a number of occurrences of the entity in the time-window (see Horesh para. 0003: identifying the number of occurrences of specific words in communication data) and the second parameter corresponds to an average number of occurrences of the entity in previous time-windows (see Horesh para. 0003: calculating the historical average of word occurrences), and wherein the function is based on a difference between the first parameter and the second parameter (see Horesh para. 0003: calculating the difference between the number of occurrences and the historical average of word occurrences).

As to claim 6, Chi as modified by Horesh teaches wherein the entity is associated with the time-window based on a second criterion related with the at least one content item from which the entity is extracted being satisfied (see Chi para. 0054-0055 and Fig. 3a: entities extracted from the data are partitioned according to time windows).

As to claim 7, Chi as modified by Horesh teaches wherein the second criterion corresponds to a time instant of extracting the entity from the at least one content item being within a duration of the time-window (see Chi para. 0054-0055 and Fig. 3a: entities extracted from the data are partitioned according to time windows).

As to claim 8, Chi teaches a non-transitory machine-readable medium having information recorded thereon for generating content items (see Chi para. 0109: invention is embodied as computer-readable medium), wherein the information, when read by the machine, causes the machine to perform following:
obtaining a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
computing for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: they system computes the mean values and vectors for various time intervals t1 to t5);
calculating for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
generating a graph based on one or more entity-pairs, wherein each entity-pair of the one or more entity-pairs satisfies a first criterion (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600; Note: one blog referring to another blog, as taught by Chi, corresponds to the claimed “first criterion”); and
generating the content items based on the graph, wherein each content item in the content items corresponds to at least one of the one or more entity pairs (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720)
Chi does not appear to explicitly disclose generating a stream of content items.
However, Horesh teaches:
generating a stream of content items (see Horesh para. 0002: processing a stream of data items).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Horesh because it enables real time data analysis (see Horesh para. 0002).

As to claim 10, see the rejection of claim 3 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Chi teaches a system (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900) for generating content items comprising:
a retrieving unit implemented by a processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to obtain a plurality of entities associated with a time-window (see Chi para. 0054 and Fig. 2: at step 240, data associated with entities is partitioned into time windows), wherein each entity of the plurality of entities is associated with at least one content item (see Chi para. 0054 and Fig. 2: the data is associated with blog(s));
a computing unit implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to
compute for each entity, a first parameter with respect to the time-window and a second parameter with respect to previous time-windows (see Chi para. 0062 and Fig. 3a: they system computes the mean values and vectors for various time intervals t1 to t5), and
calculate for each entity, a trendiness score based on a function of the first parameter and the second parameter (see Chi para. 0062: based on the mean values, a trend indicator is calculated);
a graph generator implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to generate a graph based on one or more entity-pairs, wherein each entity-pair of the one or more entity-pairs satisfies a first criterion (see Chi para. 0073 and Fig. 6: in an illustrative example, at time t1 blog A 605 refers to blog B 615, and in response, the system creates interconnect/edge 640 in graph 600; Note: one blog referring to another blog, as taught by Chi, corresponds to the claimed “first criterion”); and
a data generator implemented by the processor (see Chi para. 0108 and Fig. 19: invention is embodied as computing device 1900 comprising processing unit 1905) and configured to generate the content items based on the graph, wherein each content item in the content items corresponds to at least one of the one or more entity pairs (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720).
Chi does not appear to explicitly disclose generate a stream of content items.
However, Horesh teaches:
generate a stream of content items (see Horesh para. 0002: processing a stream of data items).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi to include the teachings of Horesh because it enables real time data analysis (see Horesh para. 0002).

As to claim 17, see the rejection of claim 3 above.

As to claim 20, see the rejection of claims 6 and 7 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chi and Horesh as applied to claims 1, 8, and 15 above, and further in view of Howes et al. (U.S. Patent Application Publication No. 20140283048 A1, hereinafter referred to as Howes).
As to claim 2, Chi as modified Horesh does not appear to explicitly disclose wherein a criterion related to an entity-pair corresponds to a co-occurrence count of the entity-pair with respect to a plurality of content items exceeding a threshold.
However, Howes teaches wherein a criterion related to an entity-pair corresponds to a co-occurrence count of the entity-pair with respect to a plurality of content items exceeding a threshold (see Howes para. 0018: the criterion for adding term pairs to an ontology is when the co-occurrence of the pair of terms exceeds a threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified Horesh to include the teachings of Howes because it enables automatic data trend analysis from heterogeneous data sources related to various topics (see Howes para. 0021).

As to claim 9, see the rejection of claim 2 above.

As to claim 16, see the rejection of claim 2 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi and Horesh as applied to claims 1, 8, and 15 above, and further in view of Dassa et al. (U.S. Patent Application Publication No. 20110314007 A1, hereinafter referred to as Dassa).
As to claim 4, Chi as modified by Horesh teaches entities included in the entity-pair corresponding to the content item (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720); and providing the stream of content items (see Horesh para. 0002: processing a stream of data items).
Chi as modified by Horesh does not appear to explicitly disclose ranking each content item in a stream of content items based on trendiness scores of entities; and providing the stream of content items based on the ranking
However, Dassa teaches:
ranking each content item in a stream of content items based on trendiness scores of entities (see Dassa para. 0021: ranking content snippets from a data feed based on trend information from a trend index); and
providing the stream of content items based on the ranking (see Dassa para. 0021: displaying the ranked content snippets).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Horesh to include the teachings of Dassa because it enhances content optimization, promotion, and discovery (see Dassa para. 0043).

As to claim 11, see the rejection of claim 4 above.

As to claim 18, see the rejection of claim 4 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chi and Horesh as applied to claims 1, 8, and 15 above, and further in view of Allen et al. (U.S. Patent Application Publication No. 20150154278 A1, hereinafter referred to as Allen).
As to claim 5, Chi as modified by Horesh teaches content items associated with each entity-pair of the one or more entity-pairs (see Chi para. 0074-0075 and Fig. 7: graph 600 is utilized to generate adjacency matrix 700, which represents pairs of blogs on its x-axis 710 and y-axis 720); and providing the stream of content items (see Horesh para. 0002: processing a stream of data items).
Chi as modified by Horesh does not appear to explicitly disclose generating one or more clusters of content items in accordance with a model; ranking content items in each of the one or more clusters based on a ranking criteria; and providing the content items based on the ranking criteria.
However, Allen teaches:
generating one or more clusters of content items in accordance with a model (see Allen para. 0011: cluster finding processes find clusters of content according to a cluster model);
ranking content items in each of the one or more clusters based on a ranking criteria (see Allen para. 0011: each instance of content is given a significance value/weight; Note: Allen’s significance value/weight corresponds to the claimed ranking criteria); and
providing the content items based on the ranking criteria (see Allen para. 0011 and Fig. 1a-b: content clusters are displayed based on the significance value/weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chi as modified by Horesh to include the teachings of Allen because it helps users to visually understand the ebb and flow of content in a content collection and it aids in providing recommended content to users (see Allen para. 0011).

As to claim 12, see the rejection of claim 5 above.

As to claim 19, see the rejection of claim 5 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to data mining and trend detection.
a.	Ramsey et al.; “DETECTING TRENDS IN REAL TIME ANALYTICS”; U.S. PGPub. No. 20080140471 A1.
Teaches processing data streams to detect trends (see para. 0005 and Fig. 1).
Teaches the use of a running mean algorithm that calculates the change between a previous data event value and a current data event value (see para. 0014).
b.	Kurita et al.; “A SYSTEM AND METHOD FOR MINING DATA FROM HIGH-VOLUME TEXT STREAMS AND AN ASSOCIATED SYSTEM AND METHOD FOR ANALYZING MINED DATA”; U.S. PGPub. No. 20080033587 A1.
Teaches data mining from text streams. The system detects trends by determining if a change is within a given threshold. For example, the number of articles for the current week is compared to the previous week and the system determines if the change is statistically significant (see para. 0074).
c.	Meyers et al.; “DETECTING SPIKING QUERIES”; U.S. PGPub. No. 20110179017 A1.
Teaches identifying trends in query data (see para. 0002 and 0016).
Teaches that trend detection is achieved by calculating the difference between a current average value and previously observed average value (see claim 2).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163